CAMPBELL, Judge.
We affirm appellant’s convictions and sentences. We write briefly only to explain our affirmance of appellant’s kidnapping convictions in light of the dissent in this case.
Appellant was convicted of three counts of kidnapping with a weapon, one count of kidnapping, and two counts of robbery with a weapon. After the robbery of a clerk and a patron in a convenience store, appellant ordered all four of the then occupants of the store to go to the back of the store and lie on the floor. He threatened the four occupants with a gun to accomplish this purpose. Appellant admitted that he made this demand in order to enable him to escape.
In light of that admission, we believe it became a factual question, which the jury decided against appellant, as to whether appellant’s movement of the victims was of such a degree as to comply with the holdings in Ferguson v. State, 533 So.2d 763 *1108(Fla.1988) and Faison v. State, 426 So.2d 963 (Fla.1983). The jury having been properly charged as to the necessary elements of kidnapping and there being evidence to support their findings, we are prohibited from holding that the movement of the victims was insufficient to constitute kidnapping and thereby substitute our judgment for that of the jury.
Affirmed.
SCHOONOVER, C.J., concurs.
PATTERSON, J., concurs in part, dissents in part with opinion.